Ms. Judy Evans Post Office Box 1083 Hope, AR 71802-1083
Dear Ms. Evans:
You have requested certification, pursuant to A.C.A. § 7-9-107, of the following ballot title for a proposed amendment to the Arkansas Constitution:
 Ballot Title  REPEAL OF ARKANSAS LAW PROHIBITING LOTTERIES AND RAFFLES, WITH LEGISLATION TO FOLLOW TO AUTHORIZE STATE-WIDE LOTTERY FOR REVENUE IN ARKANSAS
Under the provisions of A.C.A. § 7-9-107, you are required to submit three items to the Attorney General: (1) a proposed popular name for the proposed amendment; (2) a proposed ballot title for the proposed amendment; and (3) the text of the proposed amendment itself. I am required to review your proposed popular name and ballot title, along with the text of the proposed amendment, for the purpose of assuring that the popular name and ballot title that appear on the ballot accurately and fairly reflect the substance of the proposed amendment. You have not submitted all of the required items. Although you have submitted a proposed ballot title, you have not submitted a proposed popular name, nor have you submitted the actual text of your proposed measure. Instead, you have submitted what appears to be a description of what you hope the proposed measure would accomplish if passed. The proposed text that you are required to submit to me, which is to be summarized in the proposed popular name and ballot title, is the actual language that you propose to be included as a new provision in the state constitution. Without the actual text of the proposed measure or the popular name before me, I cannot perform my statutory duty to evaluate the fairness and accuracy of your proposed popular name and ballot title.
My office, in the certification of ballot titles and popular names, does not evaluate the merits, philosophy, or ideology of proposed measures. I have no constitutional role in the shaping or drafting of such measures. My statutory mandate is embodied only in A.C.A. § 7-9-107 and my duty is to the electorate. I am not your counsel in this matter and cannot advise you as to the substance of your proposal.
I suggest that you re-submit, including all of the required items. When I have received these items, I will be happy to perform my duty in an expeditious manner.
Sincerely,
MIKE BEEBE Attorney General